UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1669


VAKHOB VALIYEVICH ABDULLAYEV,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 13, 2010               Decided:   January 27, 2010


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vakhob Valiyevich Abdullayev, Petitioner Pro Se. George William
Maugans, III, Assistant United States Attorney, Baltimore,
Maryland; William Charles Peachey, Tyrone Sojourner, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Vakhob Valiyevich Abdullayev, a native and citizen of

Uzbekistan, petitions for review of an order of the Board of

Immigration Appeals affirming the Immigration Judge’s denial of

his applications for relief from removal.

             Abdullayev first challenges the determination that he

failed to establish eligibility for asylum.                        To obtain reversal

of   a   determination       denying    eligibility          for   relief,       an   alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”        INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).     We have reviewed the evidence of record and conclude

that     Abdullayev    fails    to     show      that    the   evidence      compels      a

contrary     result.         Having     failed          to    qualify      for     asylum,

Abdullayev     cannot        meet    the        more    stringent         standard     for

withholding of removal.              Chen v. INS, 195 F.3d 198, 205 (4th

Cir. 1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

Finally, we uphold the finding below that Abdullayev failed to

demonstrate that it is more likely than not that he would be

tortured if removed to Uzbekistan.                      8 C.F.R. § 1208.16(c)(2)

(2009).

             Accordingly,      we    deny       the    petition     for    review.       We

dispense     with     oral    argument        because        the   facts     and      legal



                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3